IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

JASON DILLON, an individual,                                                                    o
                                                                                            C/5CD
                                                       DIVISION ONE
                         Appellant,
                                                                                      as*
                                                        No. 69300-0-1                 zsz

                    v.                                  (Linked with No. 68345-4-1)
                                                                                            >-Cp
SEATTLE DEPOSITION REPORTERS,                                                               —r—^*-



LLC, a Washington company; DAVIS                        PUBLISHED OPINION
                                                                                            —ir™i
WRIGHT TREMAINE, LLP, a                                                               *r    o   —

Washington company; JAMES GRANT
and Jane Doe Grant, individually and
the marital community composed
thereof if any,

                         Defendants.                    FILED: January 21, 2014


       Dwyer, J.—Washington's anti-SLAPP1 statute protects persons who
engage in "action[s] involving public participation and petition" from having to
defend against a claim based on those actions.2 The recording of telephone
conversations is not such an action. This is so even when such recording is

designed to gather evidence for a lawsuit between private parties. The anti-
SLAPP statute does not operate to transform unprotected activity into protected
activity simply because it is undertaken during the course of a lawsuit.



        1Washington Act Limiting Strategic Lawsuits Against Public Participation.
        2 RCW4.24.525(2).
No. 69300-0-1 (Linked with No. 68345-4-l)/2


       In the matter before us, Jason Dillon filed suit against Seattle Deposition

Reporters, LLC, Davis Wright Tremaine, LLP, and James Grant (collectively

SDR), alleging certain violations of the privacy act3 for having recorded Dillon's
telephone conversations with Grant and Cassandra Kennan without his

knowledge. SDR moved for dismissal on summary judgment, asserting that the

conversations were not private and that Dillon's claims were barred by collateral

estoppel. SDR also moved to strike the claims pursuant to the anti-SLAPP

statute. The trial court ruled that Dillon had no expectation of privacy in the

telephone conversations and granted the motion for summary judgment. The

trial court further found that the anti-SLAPP statute applied, and awarded to SDR

statutory damages of $10,000 per defendant plus attorney fees of $40,000.
Judgment in the total amount of $70,000 was entered against Dillon.
       Dillon contends that the trial court erred by granting summary judgment,

asserting that genuine issues of material fact exist as to whether the telephone
conversations he had with Grant and Kennan were private. Dillon also avers that

the anti-SLAPP statute does not apply to his claims. Because Dillon presented

triable issues of fact, and collateral estoppel does not apply to preclude his

privacy act claims, the trial court erred by entering summary judgment in favor of
SDR. Furthermore, the anti-SLAPP statute does not apply to Dillon's claims, as

SDR's actions did not involve public participation or petition. Thus, we reverse

the judgment and remand the cause for further proceedings consistent with this
opinion.

       3 Ch. 9.73 RCW.
No. 69300-0-1 (Linked with No. 68345-4-l)/3


                                           I


       Dillon is the former vice-president of NetLogix, a company headed by

Scott Akrie and based in San Diego, California. NetLogix contracted with T-

Mobile to "perform services in connection with the build out of [T-Mobile's]

cellular phone network in California." In 2010, NetLogix sued T-Mobile in the

United States District Court, Western District of Washington, for breach of

contract. Grant and Kennan represented T-Mobile in the federal court lawsuit.

On August 24, 2011, Dillon e-mailed Grant and Kennan at their law firm, Davis

Wright Tremaine (DWT), stating that he would like to "talk about the facts" in the

pending federal court action. Kennan arranged for Dillon to call the next day.
       Dillon telephoned DWT offices as planned on August 25, 2011. At the

start of the conversation, Grant told Dillon,

       Iwanted to point out something before we get started because we
       have you on the speaker phone because Cassi and I are both here.
       And I've got my assistant Thad, who's writing stuffdown so that we
       don't have to worry about taking notes while we're talking to you.

       Thad Byrd was not, in actuality, Grant's assistant. Rather, he was a

certified court reporter employed by Seattle Deposition Reporters. DWT had
previously made arrangements with Seattle Deposition Reporters to have a court
reporter sit in on and transcribe the telephone conversation. Byrd set up his
stenographic equipment in the room with Grant and Kennan and transcribed their
conversation with Dillon. Neither Grant, Kennan, nor Byrd apprised Dillon of this

information.

       Before revealing any information, Dillon told Grant,


                                         -3-
No. 69300-0-1 (Linked with No. 68345-4-l)/4


         You know, my only concern is I just need to make sure that I'm
         protected as well if Scott tries to come after me, or I don't want you
         guys trying to come after me or T-Mobile. I want to make sure I'm
         protecting myself, but I did want to speak with you guys.

Grant responded, "Okay, understood. At this time, we just want to hear what you

have to say." Dillon also stated, "Just so I protect myself, maybe it's better that I

actually just get my own attorney, talk to them about kind of what-you know,

about the information and get some advice from them, and then call you guys

back."

         Nonetheless, Dillon continued the conversation with Grant and Kennan.

Dillon proceeded to describe various instances of misconduct by both parties to

the federal court action, including a kickback scheme instituted by T-Mobile

employees, falsification of records committed by NetLogix employees, and willful
destruction of unfavorable evidence committed by Akrie or at Akrie's direction.

Dillon also stated that Akrie "offered me 10 percent of the profit of this lawsuit to

support him," and that he did not "have a problem writing a declaration for you

guys."

         Dillon telephoned DWT again on September 16, 2011. This telephone call
was also transcribed by an employee of Seattle Deposition Reporters.4 Again,
Dillon was not apprised of the presence of the court reporter, or even of anyone
there to "take notes" during this call. During this call, Dillon confirmed, with one

small change, the written declaration Grant and Kennan had previously prepared


         4 Mark Hovila was the court reporter for the second telephone call. Neither Byrd nor
Hovila is a party to this action.
No. 69300-0-1 (Linked with No. 68345-4-l)/5


and sent to him. The following exchange occurred between Grant and Dillon

during the call:

       Q. [Grant]. I had thought of actually putting something in the
       declaration saying that that's your concern and that's why you
       approached us, that your concern is that you had been told,
       instructed to provide information that was inaccurate. Is that
       something that you'd be comfortable saying, or that just between us
       at this point?
       A. [Dillon]. Sure.
       Q. Okay.
       A. Well, actually I talked with a friend who's an attorney, and he
       said just to protect myself from Scott is-Scott and Bill, I guess,
       mainly, is, you know, for you guys to take my deposition again and
       ask these questions, so I'm under oath and they can't come back
       and say that, you know, that I'm trying to maliciously hurt Scott. I'm
       not.


Dillon also elaborated on information he had revealed during the first call, and

informed Grant and Kennan that Akrie had coached NetLogix employees on what

to say in connection with the lawsuit. However, 10 days later, Dillon e-mailed
Grant and Kennan stating that he was "unable to sign" the declaration they had

prepared.5
        On October 6, 2011, T-Mobile filed a motion for dismissal in the federal

court action alleging spoliation of evidence, based largely on statements uttered
by Dillon in the telephone conversations. Given that Dillon refused to sign the
proffered declaration, T-Mobile filed portions of the transcripts of both calls in
support of the motion. After Dillon learned of this, he sent an e-mail to Grant and
Kennan expressing his "outrage" at them for having "deceivingly record[ed]" the
conversations. NetLogix and Dillon then requested copies ofthe transcripts in

        5 Dillon also sent the e-mail to Akrie.

                                                  -5
No. 69300-0-1 (Linked with No. 68345-4-l)/6


their entirety. DWT refused NetLogix's request, asserting that the transcripts

were protected by the work product privilege.6
       On February 2 and February 16, 2012,7 the federal court held an
evidentiary hearing to determine whether NetLogix had willfully destroyed

evidence and if dismissal was warranted as a result. The court called Dillon to

testify as a witness at that hearing. Dillon disavowed a number of statements

from both the August 25 and September 16 telephone calls, and repeatedly

testified that he had made various previous statements "out of frustration." The

court requested briefing from both parties prior to making a credibility

determination as to Dillon's testimony.

       The federal court issued its ruling on March 14, 2012. The court found

that Dillon's statements in the telephone conversations were credible, and that

Dillon's testimony at the evidentiary hearing was "wholly incredible." The court

further found that the transcripts presented "overwhelming evidence of

spoliation," and concluded that dismissal of the case was "the only appropriate
remedy" given the egregious misconduct committed by the plaintiffs. In its
written opinion, the court stated, "[T]he Court does not believe that Defendant's
counsel violated Washington law by recording their discussions with Dillon."

Volcan Grp.. Inc. v. T-Mobile USA. Inc.. 940 F.Supp.2d 1327, 1338 (W.D. Wash.

2012). In a footnote to its opinion, the court stated:


        6 The federal court later determined that DWT had waived any privilege by filing portions
ofthe transcripts with the court, and ordered that DWT produce the transcripts in full.
        7The federal court truncated the hearing on February 2, continuing the matter until
February 16to allow Dillon time to review the transcripts ofthe telephone calls.

                                               -6-
No. 69300-0-1 (Linked with No. 68345-4-l)/7


       Although Dillon clearly did not consent to a transcription of his
       conversation with Defendant's counsel, that is not to say that he
       intended the call to be "private." On the contrary, Dillon clearly
       understood that Defendant's counsel intended to use the
       information he was providing in connection with these proceedings,
       and Dillon even offered to provide them with a sworn declaration
       regarding his statements. As such, those statements were not
       intended to be, and were not in fact, "private."

Volcan Grp.. 940 F.Supp.2d at 1338 n.7. The court granted the motion to

dismiss, but not before admonishing both parties and their counsel for their

unprofessional behavior.8
       Dillon filed suit against SDR in King County Superior Court, alleging that

the various defendants violated the privacy act by recording the telephone

conversations of August 25 and September 16. SDR moved for summary

judgment, asserting that the conversations were not private and that collateral
estoppel barred Dillon's claims. SDR also moved to strike Dillon's claims
pursuant to Washington's anti-SLAPP statute. In opposition to SDR's motions,
Dillon submitted a declaration, wherein he asserted that he "specifically told

[Kennan] that Idid not want anything Itold them in the telephone conversations


        8 As to T-Mobile's and DWT's behavior, the court stated:
        Neither Defendant nor its counsel should be proud of this result. While the Court
        does not believe that Defendant's counsel violated Washington law by recording
        their discussions with Dillon, it is clear that the representations they made to
        Dillon at the outset of those discussions led him to adopt the mistaken belief that
        his statements were not being transcribed. The Court believes that Defendant's
        counsel knew of Dillon's misunderstanding, but intentionally did nothing to correct
        it. The Court questions whethersuch conduct can be squared with [the]
        demanding standards ofa lawyer's professional responsibilities under RPC
        4.1(a).
Volcan Grp., 940 F.Supp.2d at 1338 (footnote omitted). The court further noted, "The Court has
no doubt that Defendant initially redacted the Transcripts in orderto conceal Dillon's statements
regarding the kickback scheme." Volcan Grp.. 940 F.Supp.2d at 1338 n.8.
          RPC 4.1 states, in relevant part, "In the course of representing a client a lawyer shall
not knowingly: (a) make a false statement ofmaterial fact or law to a third person."
No. 69300-0-1 (Linked with No. 68345-4-l)/8


to be part of the public record" and that he agreed to speak with Grant and

Kennan only after they assured him that the conversations would be kept

private.9 Dillon moved to bifurcate the anti-SLAPP hearing in order to address
the two steps ofthe statutory inquiry separately,10 and moved to compel
outstanding discovery. The trial court denied both of Dillon's motions.

       The trial court heard both of SDR's motions on June 15, 2012. The trial

court heard argument and issued its ruling on the summary judgment motion

before it considered the anti-SLAPP motion. In ruling on the summary judgment

motion, the trial court declined to apply collateral estoppel to preclude Dillon's

claims. However, relying on State v. Townsend. 147 Wn.2d 666, 57 P.3d 255

(2002), State v. Clark. 129 Wn.2d 211, 916 P.2d 384 (1996), and State v.
Mankin. 158Wn. App. 111,241 P.3d 421 (2010V review denied. 171 Wn.2d
1003 (2011), the trial court ruled that Dillon had no subjective expectation of
privacy when he telephoned Grant and Kennan. This was so, the trial court
explained, because:

        Now, he may have had an . . . expectation of privacy that his words
        would not be transcribed word by word, but he certainly knew that
        he was talking to lawyers who would be taking notes. There's no
        reason why he didn't think otherwise.
                And he also had reason to believe that the lawyers would be
        talking to other people about what they had heard in the meeting,
        that they would be drafting a declaration. And ... so there was no

        9Dillon originally submitted his declaration in the federal court action. An exact copy
thereof was submitted in this action as an attachment to the declaration of Dennis Moran.
          10 "A moving party bringing a special motion to strike a claim under this subsection has
the initial burden ofshowing by a preponderance ofthe evidence that the claim is based on an
action involving public participation and petition. If the moving party meets this burden, the
burden shifts to the responding party to establish by clear and convincing evidence a probability
of prevailing on the claim." RCW 4.24.525(4)(b).

                                                -8-
No. 69300-0-1 (Linked with No. 68345-4-l)/9


      expectation of privacy with respect to what was said in that
      meeting.
              Mr. Dillon had indicated to others that he was going to have
      the meeting. He, in fact, told others after the meeting . . . what had
       occurred.

       The trial court then went on to consider the anti-SLAPP issue. The trial

court began by saying, "It seems like the Court's already ruled on the second part

ofthat, because . . . at this point, Mr. Moran[11] won't be able to show ... by clear
and convincing evidence a likelihood of prevailing on the merits . . . ." After

argument by both parties, the trial court asked counsel for SDR whether "the fact

that this Court has already made a ruling on the summary judgment motion

enter[s] into" the analysis of whether SDR could show that its conduct fell under

the ambit of the anti-SLAPP statute. SDR's counsel replied,

       Yes, because I've shown you by a preponderance of the evidence
       and, indeed, more than by. I've shown you as a matter of law in the
       undisputed facts that the activity that gave rise to this claim is other
       lawful conduct in furtherance of this right to participate in
       governmental functions.

       The trial court agreed, deciding the anti-SLAPP issue as follows:

       [T]he issue before the Court is whether or not the petitioner under
       the SLAPP statute has shown by a preponderance of the evidence
       that this action or this lawsuit is based on an action involving public
       participation.
               And ... it seems clear to the Court that the meeting that took
       place in Mr. Grant's office was certainly in connection with a judicial
       proceeding. And so . . . that brings us to the next question, which
       is[,] was this lawful conduct^?] And . . . that's where we get to I
       think the California case where we had a rogue investigator who
       had been found to have engaged in criminal conduct in wiretapping



       11 Counsel for Dillon.

                                         -9
No. 69300-0-1 (Linked with No. 68345-4-l)/10


        numerous telephones.1121
                And the California Court said - first they pointed out - that
       these activities were found to be criminal extortion as a matter of
        law, and then they go on to say when a defendant's assertedly
        protected activity may or may not be criminal activity, the defendant
        may invoke the anti-SLAPP statute unless the activity is criminal as
        a matter of law.
                Well, this Court has already found as a matter of law that the
        activity was not criminal, and therefore, the Court finds that the
        Gerbosi case is distinguishable.
                And ... Ido agree with Mr. Cromwell1131 that the analysis is
        fairly straightforward here. The Court needs to only find that the
        activity that is the subject ofthe privacy act claim was lawful activity
        in connection with a judicial proceeding, and that was, Ithink, quite
        clearly the case. And .. . this only needs to be established by a
        preponderance ofthe evidence, and Ithink thatthe petitioners have
        satisfied that burden.
                And the burden, then, of course shifts to the other side to
        show by clear and convincing evidence that they're likely to prevail
        on the merits. And since I've already granted summary judgment
        for the SLAPP petitioners on that issue, Ifind that that burden
        cannot be met. And therefore, I conclude that the SLAPP petition
        should be granted.

        Dillon filed a motion for reconsideration, which the trial court denied in all

substantive respects.14 Pursuant to the anti-SLAPP statute, the trial court
awarded to SDR the statutory damage amount of$30,000 ($10,000 for each
defendant) and $40,000 in attorney fees and costs.

         Dillon appeals.




         12 Gerbosi v. Gaims. Weil. West &Epstein. LLP. 193 Cal.App.4th 435, 122 Cal.Rptr.3d 73
 (Cal.App. 2011).
         13 Counsel for SDR.                                                          .....       _,
         14 The trial court granted the motion with respect to its failure to comply with the five day
 notice requirement of CR 54(f)(2) before issuing its order. The court reissued its order, without
 substantive amendment, on August 31, 2012.

                                                 -10-
No. 69300-0-1 (Linked with No. 68345-4-1)711




       Dillon first contends that the trial court erred by granting summary

judgment in favor of SDR on his privacy act claims. This is so, he asserts,

because triable issues of fact exist as to whether the telephone conversations

between Dillon, Grant, and Kennan were private. We agree.

       In considering this contention, we employ a familiar standard of review.

            We engage in a de novo review of a ruling granting summary
      judgment. Anderson v. Weslo. Inc.. 79 Wn. App. 829, 833, 906
      P.2d 336 (1995). Thus, we engage in the same inquiry as the trial
       court. Wilson Court Ltd. P'ship v. Tony Maroni's. Inc.. 134Wn.2d
       692, 698, 952 P.2d 590 (1998). Summary judgment is properly
       granted when the pleadings, affidavits, depositions, and admissions
       on file demonstrate that there is no genuine issue of material fact
       and that the moving party is entitled to summary judgment as a
       matter of law. CR 56(c): Hutchins v. 1001 Fourth Ave. Assocs..
       116 Wn.2d 217, 220, 802 P.2d 1360 (1991). All reasonable
       inferences from the evidence must be construed in favor of the
       nonmoving party. Lamon v. McDonnell Douglas Corp.. 91 Wn.2d
       345, 349, 588 P.2d 1346 (1979).

Green v. Normandy Park Riviera Section Cmtv. Club. 137 Wn. App. 665, 681,

151 P.3d 1038(2007).

       Washington's privacy act provides, in relevant part:

       (1) Except as otherwise provided in this chapter, it shall be unlawful
       for any individual, partnership, corporation, association, or the state
       of Washington, its agencies, and political subdivisions to intercept,
       or record any:
              (a) Private communication transmitted by telephone,
       telegraph, radio, or other device between two or more individuals
       between points within or without the state by any device electronic
       or otherwise designed to record and/or transmit said
       communication regardless how such device is powered or
       actuated, without first obtaining the consent of all the participants in
       the communication;



                                          11
No. 69300-0-1 (Linked with No. 68345-4-l)/12


              (b) Private conversation, by any device electronic or
       otherwise designed to record or transmit such conversation
       regardless how the device is powered or actuated without first
       obtaining the consent of all the persons engaged in the
       conversation.


RCW 9.73.030(1). Violation of the privacy act is a gross misdemeanor, and is

also actionable in tort. RCW 9.73.060, .080. "We engage in a four-pronged

analysis to determine whether an individual has violated the Act." State v.

Roden. 169 Wn. App. 59, 64, 279 P.3d 461 (citing State v. Christensen, 153

Wn.2d 186, 192, 102 P.3d 789 (2004)), review granted. 175 Wn.2d 1022, 291

P.3d 253 (2012). There must be proof of, "(1) a private communication

transmitted by a device, which was (2) intercepted by use of (3) a device

designed to record and/or transmit, (4) without the consent of all parties to the
private communication." Christensen. 153 Wn.2d at 192.

       Here, only the first element, whether the conversation was private, is at

issue. "[T]he question of whether a particular communication is private is

generally a question offact, but one that may be decided as a question of law if
the facts are undisputed." Townsend. 147Wn.2d at 673 (citing Clark. 129Wn.2d
at 225). Although the privacy act does not define "private," our Supreme Court
has "adopted the Webster's Third New International Dictionary (1969) definition
of 'private' as '"belonging to one's self. . . secret. . . intended only for the
persons involved (a conversation). . . holding a confidential relationship to
something ... a secret message: a private communication . . . secretly: not open
or in public.   Lewis v. Dep't of Licensing. 157 Wn.2d 446, 458, 139 P.3d 1078


                                           12
No. 69300-0-1 (Linked with No. 68345-4-l)/13


(2006) (alterations in original) (internal quotation marks omitted) (quoting

Kadoranian v. Bellingham Police Dep't, 119 Wn.2d 178, 190, 829 P.2d 1061

(1992)). A communication is private within the meaning of the privacy act only

"'(1) when parties manifest a subjective intention that it be private and (2) where

that expectation [of privacy] is reasonable.'" State v. Modica. 164 Wn.2d 83, 88,

186 P.3d 1062 (2008) (quoting Christensen, 153 Wn.2d at 193). A court will

"generally presume that conversations between two parties" over the telephone

"are intended to be private." Modica, 164 Wn.2d at 89.

       Here, it is disputed whether Dillon manifested a subjective intention that

the conversations were private. Dillon stated repeatedly during the August 25

call, and again during the September 16 call, that he was concerned about
protecting himself from Akrie. Dillon later submitted a declaration to the trial
court asserting that he intended for the conversations to be private, and would
not have called Grant and Kennan had he thought otherwise. Given that Dillon

later told Akrie about the conversations, it is possible that Dillon did not actually

intend for the conversations to be private.15 However, on summary judgment, the
facts must be viewed in the light most favorable to Dillon, the nonmoving party.
Mountain Park Homeowners Ass'n. Inc. v. Tvdings. 125 Wn.2d 337, 341, 883

P.2d 1383 (1994). Therefore, a triable question of fact exists as to whether Dillon
subjectively intended the conversations to be private. The trial court erred by
ruling as a matter of law that Dillon had no such intent.

        15 Significantly, and militating in Dillon's favor, "[t]he relevant time for assessing the
[plaintiffs] intent and reasonable expectations is atthe time of the conversation," not afterward.
Clark. 129Wn.2dat228.


                                                 -13-
No. 69300-0-1 (Linked with No. 68345-4-l)/14


       However, summary judgment would still have been appropriate if Dillon's

subjective intent was not reasonable as a matter of law. See Modica. 164 Wn.2d

at 88 (A '"communication is private where . .. that expectation [of privacy] is

reasonable.'" (quoting Christiansen. 153 Wn.2d at 193)). Factors bearing on the

reasonableness of an expectation of privacy include "(1) duration and subject

matter of the conversation, (2) location of conversation and presence or potential

presence of a third party, and (3) role of the nonconsenting party and his or her

relationship to the consenting party." Lewis. 157 Wn.2d at 458-59 (citing Clark,

129 Wn.2d at 225-27).

       Here, the second factor weighs in favor of Dillon. Dillon spoke with Grant

and Kennan over the telephone and had no way of knowing if the conversation

was being transcribed without being so told. Grant and Kennan were speaking
from DWT offices, a place where one would not expect third parties to be

present. Although Grant informed Dillon that "Thad" was present during the first
call, Grant disingenuously introduced Byrd as if he were a DWT employee "taking
notes," not a third party transcribing the conversation. Even worse, Grant and
Kennan never told Dillon about the presence of another person during the

second call.

       The third factor, on the other hand, weighs in favor of SDR. Grant and

Kennan represented T-Mobile, the party adverse to Dillon's former employer in
the federal court action. Dillon was aware of the ongoing litigation and Grant's

and Kennan's role in it, and purposely divulged information that he knew would

benefit T-Mobile.

                                        -14-
No. 69300-0-1 (Linked with No. 68345-4-l)/15


       As to the first factor, the aspect of the subject matter is in dispute.16 Dillon
urges this court to distinguish between the conversation itself and the content of

the conversation when determining whether a conversation is "private" for

purposes of the act. SDR, citing Modica. asserts that this distinction only matters

when one party uses the other as a "private messenger." However, Modica says

nothing about "private messengers." To the contrary, the Modica court

specifically stated that "the mere fact that a portion of the conversation is

intended to be passed on does not mean a call is not private." 164 Wn.2d at 89-

90. Instead, privacy "must be determined from the totality of the circumstances."

Modica. 164 Wn.2d at 90. The Modica court held that although Modica and his

grandmother might have intended their conversation to be private, that intent was

not reasonable. 164 Wn.2d at 88. This was so, the court held, because Modica

was in jail at the time and both parties "knew they were being recorded and that

someone might listen to those recordings." Modica. 164 Wn.2d at 88.

       The State in that case asserted that because Modica intended for his

grandmother to relay messages to his wife, Modica's conversations with his
grandmother could not be private. Modica. 164 Wn.2d at 89. The court explicitly
rejected this argument. Modica. 164 Wn.2d at 89. In doing so, the court
contrasted Modica's conversation with the conversation in State v. Forrester. 21

Wn. App. 855, 587 P.2d 179 (1978). Forrester called the police and confessed to
a murder, then stated that unless he was given $10,000, he would kill again.

       16 The duration of the calls weigh in Dillon's favor. The first conversation lasted
approximately 80 minutes and the second lasted approximately 50 minutes. These were not
merely brief exchanges on the street, as in Clark, 129 Wn.2d at 230-31.

                                              -15-
No. 69300-0-1 (Linked with No. 68345-4-l)/16


Modica. 164 Wn.2d at 89 (citing Forrester. 21 Wn. App. at 861-62). In Forrester,

the court had found that the conversation was not private because "the caller was

using the telephone to attempt the commission of a crime and to threaten the

commission of other murders if his demands were not met." 21 Wn. App. at 862.

Notably, the Forrester court had contrasted its case with State v. Wanrow. 88

Wn.2d 221, 559 P.2d 548 (1977), in which the court found that even where the

caller reported the commission of a crime, the conversation was private.17
Forrester. 21 Wn. App. at 862.

       Dillon's situation is not comparable to that set forth in Forrester. Dillon did

not make any threats or demand money; rather, he described T-Mobile's and

NetLogix's attempts to do so. Nor is Dillon's situation comparable to that of
Modica, who was an inmate at the time of his conversation18 and knew that he
was being recorded. Modica, 164 Wn.2d at 88. Simply because Dillon was
divulging information pertinent to a civil suit does not mean that Dillon's
expectation of privacy was unreasonable as a matter of law. Unlike in criminal
cases, the parties to a civil suit may take the deposition of any potential
witness.19 CR 30(a). Additionally, attorneys may and, indeed, in this case did,


        17 The legislature has since amended the privacy act to exempt telephone calls wherein
someone reports a crime. RCW 9.73.030(2)(a).
        18 Inmates automatically have a reduced expectation of privacy. Modica, 164 Wn.2d at
88.
        19 For this reason, State v. Mankin, 158 Wn. App. 111, 241 P.3d 421 (2010), cited by
SDR, is inapposite. In Mankin, the defendant's attorney attempted to interview three police
officers involved in his client's criminal case. 158 Wn. App. at 115. When the officers refused to
allow defense counsel to record them, defense counsel terminated the interviews. Mankin, 158
Wn. App. at 115. Mankin moved to depose the officers, asserting that because the interviews
were not private, the officers had no basis under the privacy act for their refusal. Mankin, 158
Wn. App. at 115. The trial court ruled that the conversations were not private and granted

                                               -16-
No. 69300-0-1 (Linked with No. 68345-4-l)/17


ask someone with personal knowledge of relevant facts to sign a written

declaration attesting to those facts. GR 13(a). Given these alternate, legitimate

means of obtaining relevant evidence, it is not, as a matter of law, unreasonable

for a potential witness to expect that his initial conversation with a party's

attorneys would be private. Thus, the first factor in its entirety also favors Dillon.

       With the balance of the three factors in Dillon's favor, triable questions of

fact exist as to whether Dillon subjectively and reasonably believed that his

conversations with Grant and Kennan were private. The trial court erred by

holding, as a matter of law, that the conversations were not private.

                                                Ill


        SDR contends that we should affirm the trial court's grant of summary

judgment on the basis of collateral estoppel. This is so, they assert, because the

federal court in Volcan Grp. held that the conversations were not private and that

no violation of the privacy act had occurred. 940 F.Supp.2d at 1338. We

disagree.

        Collateral estoppel, otherwise known as issue preclusion, "'prevents

relitigation of an issue afterthe party estopped has had a full and fair opportunity

Mankin's motion. Mankin, 158 Wn. App. at 116. On appeal, Division Two of this court held that
the officers had no reasonable subjective expectation of privacy in their interviews. Mankin, 158
Wn. App. at 118. In so holding, the courtstated that "thecommunications involved defense
investigation ofactions by public employees . .. performing their jobs, which investigation led to
the public criminal prosecution of Mankin" and that defense counsel's"notes and interview
summaries could 'be subjectto disclosure at trial if counsel or the investigator should be called as
a witness by the defense for the purpose of impeaching the testimony given by a previously
interviewed prosecution witness.'" Mankin, 158Wn. App. at 118 (quoting State v. Yates, 111
Wn.2d 793, 796, 765 P.2d 291 (1988)). Unlike in civil matters, depositions are permitted in
criminal matters only in one ofthree circumstances and only upon order ofthe court. CrR 4.6(a).
Moreover, the Mankin court explained that "the public nature of the officers' role was an important
factor" in its holding. 158 Wn. App. at 120. This factor is not present in this case.

                                               -17-
No. 69300-0-1 (Linked with No. 68345-4-l)/18


to present its case.'" Lemond v. Dep't of Licensing. 143 Wn. App. 797, 803-04,

180 P.3d 829 (2008) (internal quotation marks omitted) (quoting Barr v. Day. 124

Wn.2d 318, 324-25, 879 P.2d 912 (1994)). In order for collateral estoppel to

apply, the following four elements must be present:

      "(1) identical issues; (2) a final judgment on the merits; (3) the party
      against whom the plea is asserted must have been a party to or in
      privity with a party to the prior adjudication; and (4) application of
      the doctrine must not work an injustice on the party against whom
      the doctrine is to be applied."

Reningerv. Dep't of Corrs., 134 Wn.2d 437, 449, 951 P.2d 782 (1998) (quoting

Southcenter Joint Venture v. Nat'l Democratic Policy Comm., 113Wn.2d413,

418, 780 P.2d 1282 (1989)). The party seeking the application of collateral

estoppel has the burden of proof and "[f]ailure to establish any one element is
fatal to the proponent's claim." Lopez-Vasquez v. Dep't of Labor &Indus.. 168

Wn. App. 341, 345, 276 P.3d 354 (2012).

       The primary issue in the federal court action was whether evidence had
been destroyed and, if so, whether such spoliation warranted dismissal of
NetLogix's contract claim. See Volcan Grp.. 940 F.Supp.2d at 1328. As such,
the focus of the federal court's evidentiary hearing was on the substance of the

telephone conversations. In its opinion, the federal court stated that it "does not
believe" that SDR violated the privacy act. Volcan Grp., 940 F.Supp.2d at 1338.

The court's belief is not a final judgment on the merits. The issue in this case

was not fully and fairly litigated in the federal court action.
       Nor is this a case in which the party against whom collateral estoppel is

asserted was in privity with a party to the prior adjudication. Dillon was not a

                                         -18-
No. 69300-0-1 (Linked with No. 68345-4-l)/19


party to the federal court action. Moreover, at the time of the conversations at

issue, Dillon was no longer employed by NetLogix.

       Nevertheless, SDR asserts that Dillon was in privity with NetLogix

because he was a participant in NetLogix's "fraud" and stood to benefit financially

from an outcome favorable to NetLogix in the federal court lawsuit. SDR cites to

Garcia v. Wilson. 63 Wn. App. 516, 820 P.2d 964 (1991), for the proposition that

Dillon, despite his nonparty status, was "virtually represented" by NetLogix in the

federal court action. In Garcia, however, we listed a number of factors to

consider when determining whether the doctrine of virtual representation applies:

(1) "whether the nonparty in some way participated in the former adjudication, for

instance as a witness"; (2) "[t]he issue must have been fully and fairly litigated at

the former adjudication"; (3) "the evidence and testimony will be identical to that

presented in the former adjudication"; and (4) "there must be some sense that

the separation of the suits was the product of some manipulation or tactical

maneuvering, such as when the nonparty knowingly declined the opportunity to

intervene but presents no valid reason for doing so." 63 Wn. App. at 521.

       The fourth factor is notably missing in this case. The separation of Dillon's

state court privacy act suit and the federal court suit was not the product of

manipulation or tactical maneuvering. The federal court suit was a contract

dispute between two companies; Dillon lacked a basis to seek to intervene as a

party.20 Moreover, Dillon lacked standing to challenge the federal court's


        20 Additionally, the defendants in the two cases are completely different, and the alleged
privacy act violation did notoccuruntil well afterthe federal court lawsuit was filed.

                                              -19-
No. 69300-0-1 (Linked with No. 68345-4-l)/20


determination that his conversations were not private. Cf. Olympic Tug & Barge.

Inc. v. Dep't. of Revenue. 163 Wn. App. 298, 303, 259 P.3d 338 (2011) ("A party

may not be denied the chance to litigate an issue if it was statutorily denied an

opportunity to appeal."), review denied. 173 Wn.2d 1021 (2012); State Farm Mut.

Auto. Ins. Co. v. Avery. 114 Wn. App. 299, 309, 57 P.3d 300 (2002) (same).

Accordingly, SDR failed to establish that Dillon was in privity with NetLogix, such

that collateral estoppel would bar Dillon's privacy act claims. The trial court

properly declined to apply collateral estoppel so as to bar Dillon's claims.

                                          IV


       Dillon next contends that the trial court erred, in two respects, in granting

SDR's motion to strike his privacy act claims pursuant to the anti-SLAPP statute.

Dillon asserts, first, that the trial court erred when it conducted the SLAPP

hearing in an order reversed from the requirements ofthe anti-SLAPP statute,
and second, that the trial court erred by holding that SDR met its burden of
proving that its conduct was protected by the anti-SLAPP statute. We agree with
both assertions.

       This appeal presents issues of first impression regarding Washington's
anti-SLAPP statute. In 2010, the legislature amended the anti-SLAPP statute by

adding RCW 4.24.525 to address "lawsuits brought primarily to chill the valid
exercise of the constitutional rights offreedom of speech and petition for the
redress of grievances." Laws of 2010, ch. 118, § 1 (1)(a). Because the "costs
associated with defending such suits can deter individuals and entities from fully
exercising their constitutional rights to petition the government and to speak out
                                        -20-
No. 69300-0-1 (Linked with No. 68345-4-l)/21


on public issues," the statute provides "an efficient, uniform, and comprehensive

method for speedy adjudication" with the available award of "attorneys' fees,

costs, and additional relief where appropriate." Laws of 2010, ch. 118, § 1 (1)(c),

(2)(b), (c).

        Under the anti-SLAPP statute, a party may bring a special motion to strike

"any claim that is based on an action involving public participation and petition."

RCW 4.24.525(4)(a). In deciding an anti-SLAPP motion, a court must follow a

two step process. A party moving to strike a claim has the initial burden of

showing by a preponderance of the evidence that the claim targets activity

"involving public participation and petition," as defined in RCW 4.24.525(2). U.S.
Mission Corp. v. KIRO TV. Inc.. 172 Wn. App 767, 782-783, 292 P.3d 137,

review denied. 177Wn.2d 1014(2013). If the moving party meets this burden,

the burden shifts to the responding party "to establish by clear and convincing

evidence a probability of prevailing on the claim." RCW 4.24.525(4)(b). If the
responding party fails to meet its burden, the court must grant the motion,
dismiss the offending claim, and award the moving party statutory damages of
$10,000 in addition to attorney fees and costs. RCW 4.24.525(6)(a)(i),(ii).

                                          A


        Dillon contends that the trial court erred when it shifted the burden of proof

to him to show a probability of prevailing on his claims before SDR had met its

initial burden. We agree.




                                          21
No. 69300-0-1 (Linked with No. 68345-4-l)/22


       The anti-SLAPP statute mandates that:

       All discovery and any pending hearings or motions in the action
       shall be stayed upon the filing of a special motion to strike under
       subsection (4) of this section. The stay of discovery shall remain in
       effect until the entry of the order ruling on the motion.
       Notwithstanding the stay imposed by this subsection, the court, on
       motion and for good cause shown, may order that specified
       discovery or other hearings or motions be conducted.

RCW 4.24.525(5)(c) (emphasis added). Here, the trial court heard argument and
ruled on the motion for summary judgment before it heard argument on the anti-

SLAPP motion. SDR never attempted to establish, nor did the trial court find,

good cause to lift the stay on all pending motions. Although the procedure for
deciding anti-SLAPP motions is similar to that used in deciding a motion for
summary judgment, "'[a] motion to strike under [the anti-SLAPP statute] is not a
substitute for a motion for. .. summary judgment.'" Tichinin v. Citv of Morgan

Hill, 177 Cal.App.4th 1049, 1062, 99 Cal.Rptr.3d 661 (Cal.App. 2009) (alteration
in original) (quoting Wilbanks v. Wolk, 121 Cal.App.4th 883, 905, 17 Cal.Rptr.3d
497 (Cal.App. 2004)).21 The trial court erred by failing to stay the motion for
summary judgment pending determination of the merits of the anti-SLAPP
motion.




          21 Washington's anti-SLAPP statute mirrors California's anti-SLAPP statute. Therefore, in
most circumstances, California cases may be considered as persuasive authority when
interpreting RCW 4.24.525. Bftft City of Lonaview v. Wallin, 174 Wn. App. 763, 776 n.11, 301
P 3d 45, review denied, 178 Wn.2d 1020 (2013).; Aronson v. Doa Eat Dog Films, Inc., 738
 F.Supp.2d 1104, 1110 (W.D.Wash. 2010); compare RCW 4.24.525 with Cal. Civ. Proc. Code §
425.16.


                                               -22-
No. 69300-0-1 (Linked with No. 68345-4-l)/23


                                         B




       The procedural error committed by the trial court does not warrant

appellate relief if the error was harmless. In this case, the error would be

harmless if SDR proved by a preponderance of the evidence that Dillon's claims

were based on actions involving public participation and petition and if Dillon

failed to show by clear and convincing evidence a probability of prevailing on his

privacy act claim. See RCW 4.24.525(4)(b).

       The anti-SLAPP statute defines "an action involving public participation

and petition" as follows:

             (a) Any oral statement made, or written statement or other
       document submitted, in a legislative, executive, or judicial
       proceeding or other governmental proceeding authorized by law;
              (b) Any oral statement made, or written statement or other
       document submitted, in connection with an issue under
       consideration or review by a legislative, executive, or judicial
       proceeding or other governmental proceeding authorized by law;
              (c) Any oral statement made, or written statement or other
       document submitted, that is reasonably likely to encourage or to
       enlist public participation in an effort to effect consideration or
       review of an issue in a legislative, executive, or judicial proceeding
       or other governmental proceeding authorized by law;
            (d) Any oral statement made, or written statement or other
       document submitted, in a place open to the public or a public forum
       in connection with an issue of public concern; or
              (e) Any other lawful conduct in furtherance of the exercise of
       the constitutional right of free speech in connection with an issue of
       public concern, or in furtherance of the exercise of the constitutional
       right of petition.




                                         23-
No. 69300-0-1 (Linked with No. 68345-4-l)/24


RCW 4.24.525(2). The trial court found that SDR proved by a preponderance of

the evidence that its actions were "lawful activity in connection with a judicial

proceeding," and thus constituted actions "involving public participation and

petition." See RCW4.24.525(2)(b), (e). On appeal, SDR also asserts that its

actions of recording Dillon's telephone calls were "in a judicial proceeding" and

"in furtherance of the exercise of the constitutional right of petition." See RCW

4.24.525(2)(a), (e).

                                               ii


       We review the grant or denial of an anti-SLAPP motion de novo.22 City of
Longview v. Wallin. 174 Wn. App. 763, 776, 301 P.3d 45, review denied, 178

Wn.2d 1020 (2013). This case also involves issues ofstatutory interpretation,
which we review de novo. Lake v. Woodcreek Homeowners Ass'n, 169 Wn.2d

516, 526, 243 P.3d 1283 (2010).

                                               iii


        The trial court ruled that SDR's actions were "action[s] involving public

participation and petition," because "the activity that is the subject of the privacy
act claim was lawful activity in connection with a judicial proceeding." This was
        22 Our colleagues in Division Two recently explained why the de novo standard of review
is appropriate for decisions on anti-SLAPP motions:
        No Washington court has explicitly stated the standard of review for the trial
        court's decision to grant or deny a special motion to strike under RCW 4.24.525.
        But because California has a similar statute, California cases are persuasive
        authorities for interpreting the Washington statute. See Aronson v. Doa Eat Dog
        Films. Inc.. 738 F.Supp.2d 1104, 1110 (W.D.Wash. 2010) (citing "California law
        as persuasive authority for interpreting" RCW 4.24.525). California courts review
        an order granting ordenying a motion tostrike under California's statute de novo.
        Flatlev v. Mauro, 39 Cal.4th 299, 325, 139 P.3d 2, 46 Cal.Rptr.3d 606 (2006).
Wallin 174 Wn. App. at 776 n. 11. Additionally, anti-SLAPP motions are procedurally similar to
summary judgment motions, Gerbosi. 193 Cal.App.4th at 444, which this court reviews de novo.
 Green. 137 Wn. App. at 681.

                                              -24-
No. 69300-0-1 (Linked with No. 68345-4-l)/25


so, the trial court ruled, because "the meeting that took place in Mr. Grant's office

was certainly in connection with a judicial proceeding" and SDR's activity was not

criminal. "Lawful activity in connection with a judicial proceeding" is not explicitly

part of the definition of "an action involving public participation and petition," but

rather combines language from two separate subsections of the definition.

RCW 4.24.525(2)(b), (e). However, the trial court's ruling is not supported by

either subsection.

       With respect to subsection (2)(b), the trial court's ruling fails to account for

the first clause of the subsection—"[a]ny oral statement made, or written

statement or other document submitted." RCW 4.24.525(2)(b). "[A] defendant in

an ordinary private dispute cannottake advantage ofthe anti-SLAPP statute
simply because the complaint contains some references to speech or petitioning
activity by the defendant." Martinez v. Metabolite Intern.. Inc.. 113 Cal.App.4th
181, 188, 6 Cal.Rptr.3d 494 (Cal.App. 2003) (citing Paul v. Friedman, 95
Cal.App.4th 853, 866, 117 Cal.Rptr.2d 82 (Cal.App. 2002)). Rather,
        it is the principal thrust or gravamen ofthe plaintiff's cause of action
        that determines whether the anti-SLAPP statute applies and when
        the allegations referring to arguably protected activity are only
        incidental to a cause of action based essentially on nonprotected

        23 RCW 4.24.525(2)(b) reads, "As used in this section, an 'action involving public
participation and petition' includes: . .. (b) Any oral statement made, or written statement or other
document submitted, in connection with an issue under consideration or review by a legislative,
executive, or judicial proceeding or other governmental proceeding authorized by law."
        RCW 4.24.525(2)(e) reads, "As used in this section, an 'action involving public
participation and petition' includes:... (e) Any other lawful conduct in furtherance of the exercise
of the constitutional right of free speech in connection with an issue of public concern, orin
furtherance of the exercise of the constitutional right of petition."
        In its ruling on Dillon's motion for reconsideration, the trial court cited to RCW
4.24.525(2)(e), focusing solely on the phrase "[a]ny other lawful conduct."


                                                   25
No. 69300-0-1 (Linked with No. 68345-4-l)/26


        activity, collateral allusions to protected activity should not subject
        the cause of action to the anti-SLAPP statute.

Martinez. 113 Cal.App.4th at 188 (citation omitted). Here, the principal thrust of

Dillon's claims is SDR's acts of transcribing Dillon's telephone calls without his

knowledge, not SDR's subsequent submission of the transcripts (or excerpts

therefrom) to the federal court.

        SDR's acts of transcribing Dillon's telephone calls cannot reasonably be

categorized as protected "statements."

        "[F]reedom of speech" means more than simply the right to talk and
        to write. It is possible to find some kernel of expression in almost
        every activity a person undertakes—for example, walking down the
        street or meeting one's friends at a shopping mall—but such a
        kernel is not sufficient to bring the activity within the protection of
        the First Amendment.

City of Dallas v. Stanglin. 490 U.S. 19, 25, 109 S. Ct. 1591, 104 L Ed. 2d 18

(1989). Accordingly, not all conduct can be treated as a "statement." DCR. Inc.
v. Pierce County. 92 Wn. App. 660, 671, 964 P.2d 380 (1998). Although there

are numerous statements contained in the transcripts of the calls, this does not

transform the act of transcribing the conversation into a statement as well.24 The
act of transcription does not express anything, nor is it intended to convey any

sort of message. Simply put, SDR's acts of transcription are not statements. Cf,
City of Seattle v. McConahv. 86 Wn. App. 557, 567-69, 937 P.2d 1133 (1997)

("sitting does not have inherent expressive value" and thus is not conduct
protected by the First Amendment). As SDR's acts are not statements,

            24 Moreover, the majority ofthe statements made during the call were uttered by Dillon,
not by Grant, Kennan, or a transcriptionist. Dillon's utterances are not SDR's actions. They are
Dillon's.


                                                 -26-
No. 69300-0-1 (Linked with No. 68345-4-l)/27


subsection (2)(b) of RCW 4.24.525, defining "an action involving public

participation and petition," is not applicable.25
                                                 iv


       Nevertheless, SDR contends that the gravamen of Dillon's claim was

actually SDR's act of filing the transcripts (or excerpts therefrom) in federal court.

This is so, SDR contends, because Dillon requested "actual damages" in his

complaint and he could not have been damaged without the act of filing.

Therefore, SDR asserts, notwithstanding the language of Dillon's complaint, he

must truly be claiming that the act offiling the transcripts constituted a violation of

the privacy act.

       SDR's assertion is factually incorrect. Dillon quite clearly alleged in his

complaint thatthe violations ofthe privacy act were SDR's acts of transcribing
the telephone calls without his knowledge. Dillon's complaint does not even
mention that the transcripts were filed in federal court. Dillon's prayer for relief
requests "[d]amages subject to the MAR $50,000 limits of mandatory arbitration
and pursuant to the schedule specified in RCW 9.73.060 including one hundred
dollars a day for each violation against each defendant, reasonable attorney's
fees and costs, actual damages and general damages." This language simply




        25 SDR contends that the trial court's ruling may, in the alternative, be affirmed on the
ground that their actions constituted "an action involving public participation and petition" as
defined in subsection (2)(a) ofRCW 4.24.525. However, subsection (2)(a) also includes the
phrase "[a]ny oral statement made, or written statement or other document submitted." RCW
4.24.525(2)(a). SDR's actions are not covered by this subsection for the same reason that they
are not covered by subsection (2)(b).

                                                -27-
No. 69300-0-1 (Linked with No. 68345-4-l)/28


reiterates the remedies provided by RCW 9.73.060 and does not alter the nature

of Dillon's complaint.26
       The principal authority cited by SDR on this question, Kearney v. Kearney.

95 Wn. App. 405, 974 P.2d 872 (1999), does not dictate otherwise. The Kearney

court did not address damages. Rather, Kearney addressed liability, holding that

"RCW 9.73.050 does not create civil liability for filing information obtained in

violation of the privacy act." 95 Wn. App. at 415. Furthermore, the defendants in

that case disseminated private conversations that someone else recorded.

Kearney, 95 Wn. App. at 411-12. Such is not the case herein. Kearney is

inapposite and SDR's reliance upon it is unavailing.

                                              v



       The trial court's ruling is also not supported by subsection (2)(e) defining

"an action involving public participation and petition." RCW 4.24.525(2)(e)

defines "an action involving public participation and petition" as "[a]ny other lawful

conduct... in furtherance of the exercise of the constitutional right of petition."

SDR contends that their actions involved the right of petition because the right of

petition includes the right to bring a lawsuit in court. For his part, Dillon asserts

that SDR's actions do not fall under this definition because SDR's actions were

not lawful. Relying on Gerbosi v. Gaims. Weil. West & Epstein. LLP. 193

Cal.App.4th 435, 445, 122 Cal.Rptr.3d 73 (Cal.App. 2011), Dillon avers that

allegations of criminal activity bar application of the anti-SLAPP statute. We


       26 To the extent that SDR wished to strike the potential remedy of actual damages from
the complaint, bringing an anti-SLAPP motion was not the propermethod of doing so.

                                            -28-
No. 69300-0-1 (Linked with No. 68345-4-l)/29


decide this contention on another basis, holding that SDR's actions did not

constitute "the exercise of the constitutional right of petition."

       Subsection (2)(e) of the anti-SLAPP statute refers to conduct "in

furtherance of the exercise of the constitutional right of petition." RCW

4.24.525(2)(e) (emphasis added). The right of petition is referenced as a

singular thing. "Use of a definite rather than indefinite article is a recognized

indication of statutory meaning." Dep't of Ecology v. City of Spokane Valley. 167

Wn. App. 952, 965, 275 P.3d 367, review denied. 175 Wn.2d 1015 (2012). "The

rules of grammar. . . provide that the definite article, 'the', is used 'before nouns

of which there is only one or which are considered as one."" Dep't of Ecology.

167 Wn. App. at 965 (alteration in original) (internal quotation marks omitted)

(quoting State v. Neher. 52 Wn. App. 298, 300, 759 P.2d 475 (1988), affd, 112

Wn.2d 347, 771 P.2d 330 (1989)). Thus, when RCW 4.24.525(2)(e) refers to

"the constitutional right to petition," it is referencing a particular and singular right.

The question for us, then, is where this singular right is found.

       The first amendment to the United States Constitution contains a

guarantee of a right to petition the government. U.S. Const, amend. I

("Congress shall make no law . . . abridging the freedom ... to petition the

government for a redress of grievances."). Similarly, the Washington

Constitution provides, in article I, section 4 that, "The right of petition . .. for the
common good shall never be abridged." Wash. Const, art. I, § 4. Given that we

have determined that RCW 4.24.525(2)(e), by its express language, applies only



                                            29
No. 69300-0-1 (Linked with No. 68345-4-l)/30


to "the right to petition," the question is: does this statute reference the federal

constitution or does it reference the state constitution?

       We have only two choices. On the one hand, we may conclude that our

state legislature sought to legislate with reference to the federal constitution—to

the exclusion of the state constitution. On the other hand, we may conclude that

the state legislature sought to legislate with reference to the state constitution—to

the exclusion of the federal constitution.

       In reaching our decision, we must consider the context of the legislation.

The anti-SLAPP statute is a state statute, not a federal statute. The anti-SLAPP

statute limits access to state courts, not federal courts. The Washington

legislature is a creature ofthe state constitution, not the federal constitution.
Wash. Const, art. II, § 1. The Washington legislature's power to legislate is

derived from the state constitution, not the federal constitution. Wash. Const.

art. II, §1.

        On balance, it is illogical to assume that, in passing RCW 4.24.525(2)(e),
the Washington legislature sought to legislate by reference to the federal
constitution, to the exclusion of the state constitution. On the contrary, it is

logical to assume that the Washington legislature chose to legislate with
reference to the state constitution, to the exclusion of the federal constitution.

Indeed, it is more logical that the Washington legislature sought to vindicate a
state constitutional right in limiting access to Washington's courts than it is to
conclude that it sought to vindicate a federal right—to the exclusion of the state
 constitutional right—in limiting access to Washington's courts. Congress, of
                                          -30-
No. 69300-0-1 (Linked with No. 68345-4-l)/31


course, can pass laws designed to vindicate federal constitutional rights. The

Washington legislature would be well aware of this. But only the Washington

legislature can pass such laws designed to vindicate Washington state

constitutional rights. The Washington legislature is presumably also well aware

of this.

           Thus, it is the state constitutional right to petition, as set forth in article I,

section 4, that is referenced in RCW 4.24.525(2)(e).

           Further support for our conclusion that "the right of petition" referenced in

the statute refers to the state constitutional right is found in the legislative history

of the act. As previously noted, Washington's anti-SLAPP statute was modeled

after that of California. California's statute, however, provides that it applies to

actions "arising from any act of that person in furtherance of the person's right of

petition or free speech under the United States or California Constitution." Cal.
Civ. Proc. Code § 425.16(b)(1). The California statute, thus, refers to both the

federal and state rights to petition. In passing Washington's version of the act,

however, our legislature referred only to "the constitutional right of petition."
RCW 4.24.525(2)(e). We presume this difference to be intentional: "when the

model act in an area of law contains a certain provision, but the legislature fails to

adopt such a provision, our courts conclude that the legislature intended to reject
the provision." Lundberg ex rel. Orient Found, v. Coleman, 115Wn. App. 172,
177-78, 60 P.3d 595 (2002). Thus, we find further support for our conclusion that

the legislature did not intend for the statutory phrase "the constitutional right to
petition" to refer to both the state and federal constitutions.

                                               -31 -
No. 69300-0-1 (Linked with No. 68345-4-l)/32


                                           vi


       This conclusion is significant to our decision today. The federal right of

petition includes a right to access the courts. Borough of Durvea. Pa. v.

Guarnieri, __U.S._, 131 S. Ct. 2488, 2494, 180 L. Ed. 2d 408 (2011); jnre

Primus. 436 U.S. 412, 426, 98 S. Ct. 1893, 56 L. Ed. 2d 417 (1978); in_re

Addleman, 139 Wn.2d 751, 753-54, 991 P.2d 1123 (2000). To the contrary, the

article I, section 4 right of petition includes no such right.

       This question has been extensively litigated before our Supreme Court.

When first presented with the question, the Supreme Court suggested that article
I, section 4 protects access to the courts. Carterv. Univ. of Wash.. 85 Wn.2d
391, 398-99, 536 P.2d 618 (1975) (plurality opinion). One year later, however,

our Supreme Court explicitly held to the contrary.

       Carter v. University of Washington, supra, should also be overruled
       insofar as it suggested that article 1, section 4, protects a right of
       access to the courts. This section reads: "The right of petition and
       of the people peaceably to assemble for the common good shall
       never be abridged." This provision obviously has reference to the
       exercise of political rights. The language of the constitution, like
       that of statutes, is to be given its common and ordinary meaning. It
       requires an awkward and unnatural construction ofthis language to
       make it applicable to the judicial process. Access to the courts is
       amply and expressly protected by other provisions.

Hous. Auth. of King County v. Saviors. 87 Wn.2d 732, 741-42, 557 P.2d 321

(1976).

        Thus, our Supreme Court explicitly held that the right addressed in article
I, section 4 is a political right that does not encompass within its purview the right
to access courts.



                                            32
No. 69300-0-1 (Linked with No. 68345-4-l)/33


       Where, then, is the right to access courts guaranteed in the Washington

Constitution? Our Supreme Court provided the answer in John Doe v. Puget

Sound Blood Center. 117 Wn.2d 772, 819 P.2d 370 (1991). In the John Doe

case, the court noted that, "Plaintiff has a right of access to the courts" and

attributed the existence of that right to article I, section 10 of the state

constitution.27 117 Wn.2d at 780. In reaching its decision, the court explained:

               In Carter v. UW, 85 Wn.2d 391, 399, 536 P.2d 618(1975),
       the plurality opinion held that the right of access to the courts was a
       fundamental right. The plurality opinion relied on Const, art. 1, § 4,
       the right of petition, and Const, art. 1, § 12, privileges and
       immunities. However, the court soon considered the question
       again in Housing Auth. v. Saviors. 87 Wn.2d 732, 557 P.2d 321
       (1976). The Saviors court held that reliance upon the cited
       constitutional provisions was in error. However, the important point
       in Saviors is the statement that "[a]ccess to the courts is amply and
       expressly protected by other provisions." Saviors, at 742.
       Unfortunately, the court did not explore the rationale for its
       conclusion.

John Doe, 117 Wn.2d at 781-82.

       Thus, the Supreme Court acknowledged that the right of petition, set forth
in article I, section 4, does not encompass a right of access to the courts.

Instead, it found that such a right is grounded in article I, section 10. John Doe.

111 Wn.2d at 780.

       To summarize, in 1976, our Supreme Court determined that the right to

petition did not include a right of access to the courts. Fifteen years later, in
1991, the existence ofthe right ofaccess to the courts was attributed to article I,

section 10.


        27 "Justice in all cases shall be administered openly, and without unnecessary delay.
Wash. Const, art. I, §10.

                                             -33-
No. 69300-0-1 (Linked with No. 68345-4-l)/34


        Eighteen years later, this position was reaffirmed. In Putman v.

Wenatchee Valley Medical Center. 166 Wn.2d 974, 216 P.3d 374 (2009), the

court struck down RCW 7.70.150's requirement that a certificate of merit be filed

in medical malpractice cases. In reaching its decision, the court noted:

        The people have a right of access to courts; indeed, it is "the
        bedrock foundation upon which rest all the people's rights and
        obligations." John Doe v. Puget Sound Blood Ctr.. 117Wn.2d772,
        780, 819 P.2d 370 (1991).

Putman, 166 Wn.2d at 979.

        In Putman's discussion of the right of access to the courts, the Supreme

Court's opinion cited Marburvv. Madison. 5 U.S. (1 Cranch) 137, 163, 2 L. Ed.

60 (1803), once, while citing John Doe five times. No other authority was cited.
Clearly, this reaffirms that our Supreme Court considers John Doe to still be

"good law."

        Thus, the right of access to the courts is found in article I, section 10, not

in article 1, section 4. Accordingly, the right to petition, mentioned in RCW

4.24.525(2)(e), does not encompass a right of access to the courts.28 Therefore,

        28 We are aware that in two cases our Supreme Court has used very broad language to
opine that the right to petition set forth in article I, section 4 should be interpreted consistently with
the federal first amendment right to petition. See Grant County Fire Prot. Dist. No. 5 v. City of
Moses Lake. 150 Wn.2d 791, 815, 83 P.3d 419 (2004); Richmond v. Thompson, 130 Wn.2d 368,
383, 922 P.2d 1343 (1996). We do not consider the broad statements in those cases as
controlling this case for the following reasons:
        1. Neither Grant County nor Richmond dealt with the question of the origin of the right of
access to the courts. Grant County dealt with a dispute over an annexation petition and
Richmond was a defamation case. Thus, the issue in this case was not present in either case.
        2. Both GrantCounty (2004) and Richmond (1996) were decided after both John Doe
(1991) and Saviors (1976). In neither Grant County nor Richmond did the Supreme Court even
mention Saviors or John Doe. In neither Grant County nor Richmond does the Supreme Court
purport to overrule Saviors orJohn Doe. We adhere to the principle that the Supreme Court does
not overrule its own decisions on clear rules of law sub silentio. Lunsford v. Saberhagen
Holdings. Inc.. 166 Wn.2d 264, 280, 208 P.3d 1092 (2009).

                                                   -34-
No. 69300-0-1 (Linked with No. 68345-4-l)/35


the trial court erred by ruling that SDR's actions in filing the transcripts and

excerpts therefrom with the federal court was protected activity encompassed

within RCW 4.24.525(2)(e).

       In addition, the language of the statute's subsections supports our

conclusion. The legislature did not use the phrase "judicial proceeding" in

subsection (2)(e) defining "action involving public participation and petition" as it

did in subsections (2)(a) and (b). We presume that this omission was intentional.

See Denslev v. Dep't of Retire. Svs.. 162 Wn.2d 210, 219, 173 P.3d 885 (2007)

("When the legislature uses two different terms in the same statute, courts

presume the legislature intends the terms to have different meanings.").

Furthermore, "'[statutes must be interpreted and construed so that all the

language used is given effect, with no portion rendered meaningless or

superfluous.'" G-P Gypsum Corp. v. Dep't of Revenue. 169 Wn.2d 304, 309, 237

P.3d 256 (2010) (internal quotation marks omitted) (quoting State v. J.P., 149

Wn.2d 444, 450, 69 P.3d 318 (2003)). If "[a]ny other lawful conduct... in

furtherance of the exercise of the constitutional right of petition" encompassed all

actions that occurred in or in connection with a judicial proceeding, then portions

of RCW4.24.525(2)(a) and (b) would be rendered superfluous. We should not

read a statute in such a manner. Accordingly, we do not read RCW

4.24.525(2)(e) to encompass SDR's actions of recording telephone

conversations, even though the transcripts (or portions thereof) of those


          3. In the most recent case of all, Putman (2009), the Supreme Court reaffirmed the
validity of its decision in John Doe.

                                             -35-
No. 69300-0-1 (Linked with No. 68345-4-l)/36


conversations were later filed in court in connection with a judicial proceeding.

The trial court erred by ruling to the contrary.

                                           vii


       But what ifwe are wrong, and our legislature did intend for the phrase "the

constitutional right of petition" to refer to both the state and federal constitutional

rights to petition? In that event, our decision would be the same.

       The United States Constitution protects an individual's right "to petition the

government for a redress of grievances." U.S. Const, amend. I. As previously

mentioned, the First Amendment right to petition includes the right to access the

court system. Guarnieri, 131 S. Ct. at 2494; Primus. 436 U.S. at 426; Addleman.

139 Wn.2d at 753-54.

       Under California law, which explicitly includes the federal constitutional

right to petition within its ambit, "[t]he anti-SLAPP protection for petitioning
activities applies not only to the filing of lawsuits, but extends to conductthat
relates to such litigation," including the gathering of evidence. Kolarv. Donahue.
Mcintosh & Hammerton, 145 Cal.App.4th 1532, 1537, 52 Cal.Rptr.3d 712

(Cal.App. 2006) (citing Kashian v. Harriman, 98 Cal.App.4th 892, 908, 120
Cal.Rptr.2d 576 (Cal.App. 2002)). California courts have held that actions
undertaken by attorneys when representing a client are in furtherance ofthe
attorney's right of petition, as well as that ofthe client. See e.g.. Dowling v.
Zimmerman, 85 Cal.App.4th 1400, 1418-20, 103 Cal.Rptr.2d 174 (Cal.App.

2001V cf. Briggs v. Eden Council for Hope & Opportunity, 19 Cal.4th 1106, 1116,

969 P.2d 564, 81 Cal.Rptr.2d 471 (1999) ("[T]he [anti-SLAPP] statute does not

                                          -36-
No. 69300-0-1 (Linked with No. 68345-4-l)/37


require that a defendant moving to strike . . . demonstrate that its protected

statements or writings were made on its own behalf."). Furthermore, California

courts hold that "public" does not modify "right to petition" as used in the anti-

SLAPP statute, and therefore a lawsuit need not be on a public issue in order to

trigger the statute. Navellier v. Sletten, 29 Cal.4th 82, 91-92, 52 P.3d 703, 124

Cal.Rptr.2d 530 (2002); Briggs. 19 Cal.4th at 1114.

       Although gathering evidence may be an action "in furtherance of the right

to petition" under California law, California courts nevertheless do not allow

attorneys to gather evidence by any method they see fit. "Not all attorney

conduct in connection with litigation, or in the course of representing clients, is

protected by" the anti-SLAPP statute. Cal. Back Specialists Med. Grp. v. Rand,
160 Cal.App.4th 1032, 1037, 73 Cal.Rptr.3d 268 (Cal.App. 2008). "[A] lawyer
may [not] employ the anti-SLAPP statute to strike [a] cause of action merely
because he or she is a lawyer." Gerbosi, 193 Cal.App.4th at 445.

       Here, SDR cannot meet its burden of proving that its actions were

protected by the anti-SLAPP statute merely by showing that Dillon's complaint
was filed after first amendment petitioning activity occurred or that his claims

somehow relate to first amendment petitioning activity. Instead, the petitioning

activity must actually give rise to and be the basis for the asserted liability.
Eauilon Enters, v. Consumer Cause. Inc.. 29 Cal.4th 53, 66, 52 P.3d 685, 124

Cal.Rptr.2d 507 (2002) ("'[T]he act underlying the plaintiff's cause or the act
which forms the basis for the plaintiff's cause of action must itself have been an

act in furtherance of the right of petition or free speech.'" (quoting

                                         -37-
No. 69300-0-1 (Linked with No. 68345-4-l)/38


ComputerXpress. Inc. v. Jackson. 93 Cal.App.4th 993, 1003,113 Cal.Rptr.2d 625

(Cal.App. 2001))). Dillon did not sue SDR because they gathered evidence.

Rather, Dillon's claims are based on SDR's method of gathering evidence:

transcribing telephone conversations that Dillon avers were private.29 The act of
recording is not itself protected speech or petitioning activity. As such, Dillon's

claims do not fall within the ambit of the anti-SLAPP statute, even if we were to

assume that it encompasses first amendment petitioning activity.

       Two California cases support our holding. In Gerbosi, an attorney, Gaims,

hired a private investigator, Pellicano, to investigate the ex-girlfriend, Finn, of his

client, Pfeifer. 193 Cal.App.4th at 440. Pellicano installed a wiretap on Finn's

telephone, and was eventually indicted on conspiracy and wiretapping charges

for doing so. Gerbosi, 193 Cal.App.4th at 441. Finn and her neighbor,
Gerbosi,30 filed suit against Gaims, Pellicano, Pfeifer, and the telephone

company for multiple statutory violations and torts arising from the wiretapping.
Gerbosi. 193 Cal.App.4th at 441. Gaims filed anti-SLAPP motions to strike both

Finn's and Gerbosi's complaints. Gerbosi. 193 Cal.App.4th at 442. The trial

court denied both motions. Gerbosi. 193 Cal.App.4th at 442.

        With respect to Gerbosi's claims, the California Court ofAppeals held that
the claims did not arise from any protected activity on the part of Gaims.

         29 Contrary to the trial court's analysis, the summary judgment ruling should not have had
any bearing on the first stepofthe anti-SLAPP inquiry. SDR's claim that the conversations were
not private, despite Dillon's assertions to the contrary, is"'more suited to the second step of an
anti-SLAPP motion. Ashowing thata defendant did not do an alleged activity is not a showing
that the alleged activity is a protected activity.'" Malin v. Singer, 217 Cal.App.4th 1283, 1304, 159
Cal.Rptr.3d 292 (Cal.App. 2013) (quoting Gerbosi. 193 Cal.App.4th at 446).
        30 Some of the telephone calls that Pellicano intercepted were private conversations
between Finn and Gerbosi. Gerbosi, 193 Cal.App.4th at 441.

                                               -38-
No. 69300-0-1 (Linked with No. 68345-4-l)/39


Gerbosi. 193 Cal.App.4th at 444. In so holding, the court stated, "Gaims's status

as a lawyer,,unrelated to any representation of any client in relationship to

Gerbosi does not bring Gaims under the protective umbrella for acts in

furtherance of protected 'petitioning' activity." Gerbosi. 193 Cal.App.4th at 444.

With respect to Finn's claims, the court held that those claims which alleged

criminal conduct were not subject to the anti-SLAPP statute, because

wiretapping is not "'protected by constitutional guarantees of free speech and

petition.'" Gerbosi, 193 Cal.App.4th at 445-46 (quoting Flatlev v. Mauro, 39

Cal.4th 299, 317, 46 Cal.Rptr.3d 606, 139 P.3d 2 (2006)). The court compared

the case to Flatlev, which held that California's anti-SLAPP statute '"cannot be

invoked by a defendant whose assertedly protected activity is illegal as a matter

of law and, for that reason, not protected by constitutional guarantees of free

speech and petition.'" Gerbosi. 193 Cal.App.4th at 445-46 (quoting Flatlev, 39
Cal.4th at 317). The Gerbosi court held that "wiretapping in the course of
representing a client," unlike writing a letter or making telephone calls on behalf
of a client, could not be considered to be protected under any scenario. 193 Cal.
App. 4th at 446. Thus, the court did not need to hold that Gaims's and
Pellicano's actions were "illegal as a matter of law" in order to hold that the anti-
SLAPP statute did not apply. Gerbosi, 193 Cal.App.4th at 446-47.

       The California Court of Appeals reaffirmed Gerbosi in 2013. See Malin v.

Singer, 217 Cal.App.4th 1283, 1302, 159 Cal.Rptr.3d 292 (Cal.App. 2013). In
Malin, Malin filed suit against Arazm and Singer, Arazm's attorney, alleging a

violation of civil rights and intentional and negligent infliction ofemotional
                                        -39-
No. 69300-0-1 (Linked with No. 68345-4-l)/40


distress. 217 Cal.App.4th at 1289. Malin alleged in his complaint that Arazm

and Singer had instructed unknown third parties to retrieve his private

communications and e-mail messages through the use of wiretapping and

computer hacking. Malin. 217 Cal.App.4th at 1290. Arazm and Singerfiled an

anti-SLAPP motion against Malin for bringing claims purportedly based on

Arazm's constitutional right to petition. Malin. 217 Cal.App.4th at 1290. As SDR

does here, Arazm and Singer argued that "'the plaintiff has the burden to

establish that the conduct was illegal as a matter of law.'" Malin, 217 Cal.App.4th

at 1302. The California Court of Appeals held that this was notthe plaintiff's

burden. Malin, 217 Cal.App.4th at 1302. Rather, the court held,

             Arazm and Singer fail to meet their threshold burden of
       showing that Malin's civil rights claim is based on an act that
       constitutes protected activity within the meaning ofthe statute. In
       an attempt to do so, they urge the gravamen of Malin's cause of
       action arises from acts in furtherance of their right to conduct
       prelitigation investigation. They are incorrect. The acts underlying
       Malin's civil rights and related emotional distress causes of action
       are computer hacking and wiretapping. Those acts do not fit one of
       the categories of protected conduct defined by the Legislature in
       [the anti-SLAPP statute], and Arazm and Singer do not contend
       otherwise. As a result, they are not entitled to relief under the anti-
       SLAPP statute.

Malin, 217 Cal.App.4th at 1303.

       Similarly, Dillon's claims are based on the acts of recording telephone
conversations, not on SDR's use ofthe transcripts thereafter. As in Gerbosi and
Malin, it is of little moment that the purpose of SDR's actions was to gather




                                          40
No. 69300-0-1 (Linked with No. 68345-4-l)/41


evidence.31 The recording of telephone conversations is not an action protected

under the First Amendment and, accordingly, is not an "action involving public

participation and petition." RCW4.24.525(4)(a). Therefore, Dillon's claims are

not "based on an action involving public participation and petition." See RCW

4.24.525(4)(a).

        Policy considerations support our holding. In enacting the anti-SLAPP

statute, the legislature found that "[i]t is in the public interest for citizens to

participate in matters of public concern and provide information to public entities

and other citizens on public issues that affect them without fear of reprisal

through abuse of the judicial process." Laws of 2010, ch. 118, § 1 (1)(d). The

legislature also sought to "[s]trike a balance between the rights of persons to file
lawsuits and to trial by jury and the rights of persons to participate in matters of
public concern." Laws of2010, ch. 118, § 1 (2)(a). If "[a]ny other lawful conduct
... in furtherance of the exercise of the constitutional right of petition" covered

all means of gathering evidence, the anti-SLAPP statute would not strike any sort

of balance; rather, it would elevate an attorney's ability to gather evidence above

the right of persons to file lawsuits. Interpreting the statute in this manner would
not only run contrary to the legislature's intent, but would also likely raise issues




        31 See also Duracraft Corp. v. Holmes Prods. Corp., 427 Mass. 156, 168, 691 N.E.2d 935
(1998) (In an action for breach ofa nondisclosure agreement and breach offiduciary duty,
Massachusetts' anti-SLAPP statute did not apply to statements made during a deposition, when
the plaintiff alleged that those statements were subject to a nondisclosure agreement and
attorney-client privilege.).

                                             -41 -
No. 69300-0-1 (Linked with No. 68345-4-l)/42


about the statute's constitutionality.32 Just as SDR has a first amendment right to
petition for redress of grievances, so too does Dillon. The anti-SLAPP statute

does not operate to negate the privacy act, or any other statutory protection,

merely because the disputed conduct occurred during a separate lawsuit.

       SDR has not met its burden under the anti-SLAPP statute because it has

not shown that its actions involved public participation and petition. The trial

court erred by ruling otherwise.

                                                  C


       As SDR has not met its burden to show that Dillon's claims were based on

actions involving public participation and petition, it is not strictly necessary for us

to consider whether Dillon has met his burden to show, by clear and convincing

evidence, a probability of prevailing on his claims. However, we take this

opportunity to clarify the scope and manner ofanalysis to be utilized by trial
courts in ruling on the inquiry presented in the second step ofthe anti-SLAPP

motion procedure.

        The anti-SLAPP motion procedure statute dictates that after the moving

party has shown that the claims at issue are based on an action involving public
participation and petition, "the burden shifts to the responding party to establish
by clear and convincing evidence a probability of prevailing on the claim." RCW
4.24.525(4)(b). "Clear, cogent and convincing evidence is evidence which is
weightier and more convincing than a preponderance of the evidence, but which

        32 See Opinion of the Justices (SLAPP Suit Procedure). 138 N.H. 445, 451, 641 A.2d
1012 (1994) ("A solution [to SLAPP suits] cannot strengthen the constitutional rights of one group
of citizens by infringing upon the rights of another group.").

                                                -42-
No. 69300-0-1 (Linked with No. 68345-4-l)/43


need not reach the level of 'beyond a reasonable doubt.'" In re the Disciplinary

Proceeding Against of Deming. 108 Wn.2d 82, 109, 736 P.2d 639, 744 P.2d 340

(1987) (quoting Davis v. Dep't of Labor & Indus.. 94 Wn.2d 119, 126, 615 P.2d

1279 (1980); Bland v. Mentor. 63 Wn.2d 150, 154, 385 P.2d 727 (1963)). "It is

the quantum of evidence sufficient to convince the fact finder that the fact in

issue is 'highly probable.'" Tiger Oil Corp. v. Yakima County, 158 Wn. App. 553,

562, 242 P.3d 936 (2010) (quoting In re Welfare of Sego. 82 Wn.2d 736, 739,

513 P.2d 831 (1973)). This standard places a "higher procedural burden on the

plaintiff than is required to survive a motion for summary judgment." Intercon

Solutions. Inc. v. Basel Action Network. No. 12 C 6814, 2013 WL 4552782 at *15

(N.D.III., Aug. 28, 2013) (analyzing whether RCW 4.24.525 conflicts with Fed. R.

Civ. P. 12 and 56).

       California's anti-SLAPP statute does not utilize a clear and convincing

evidence standard. Therefore, we do not find California law to be persuasive on

this issue. See Lundberg. 115 Wn. App. at 177-78. Instead, we find Minnesota

law to be persuasive. Minnesota's anti-SLAPP statute incorporates a clear and
convincing evidence standard. Minn. Stat. § 554.02(3) ("[T]he court shall grant
the motion and dismiss the judicial claim unless the court finds that the

responding party has produced clear and convincing evidence that the acts of the
moving party are not immunized from liability."). Minnesota also interprets the
clear and convincing evidence standard in a manner similar to Washington. See
Nexus v. Swift. 785 N.W.2d 771, 781 (Minn.App. 2010) ("Clear and convincing

evidence 'requires more than a preponderance of the evidence but less than

                                        -43-
No. 69300-0-1 (Linked with No. 68345-4-l)/44


proof beyond a reasonable doubt.' This standard is met when the matter sought

to be proved is 'highly probable.'" (quoting Weber v. Anderson. 269 N.W.2d 892,

895 (Minn. 1978); State v. Kennedy, 585 N.W.2d 385, 389 (Minn. 1998))).

       In Nexus, the Minnesota Court of Appeals interpreted the clear and

convincing evidence standard in Minnesota's anti-SLAPP statute. 785 N.W.2d at

780-82. The court recognized that the statute does not require that the plaintiff

prove his or her claim in response to an anti-SLAPP motion, as such a

requirement would violate the state "constitutional right to have the jury

determine all triable issues of material fact." Nexus, 785 N.W.2d at 781. The

court, therefore, held that the clear and convincing evidence standard must be

viewed "in light of the Rule 12standard for granting judgment on the pleadings"
or "in light of the Rule 56 standard for granting summaryjudgment," depending
on the stage in the litigation during which the motion is made. Nexus, 785
N.W.2d at 781-82. The court explained how this operates:

                Regardless of whether a motion to dismiss asserting
       immunity under [the anti-SLAPP statute] is made at the stage of
       litigation when judgment on the pleadings may be appropriate or
       when summary judgment may be appropriate, ultimate
       determinations of fact are not required by the clear-and-convincing
       standard .... These standards require that reasonable inferences
       be drawn in favor of the nonmoving party, which is unchanged by
       the anti-SLAPP statute. The test is merely whether, in light of those
       inferences and the view of evidence mandated by the standard for
       granting judgment on the pleadings or summary judgment, the
       plaintiff has shown that the defendant's speech or conductwas
       tortious or otherwise unlawful.

Nexus, 785 N.W.2d at 782. Additionally, the court held that "[t]he clear-and-

convincing standard mandated by the anti-SLAPP statute" looks not only to

                                         -44
No. 69300-0-1 (Linked with No. 68345-4-l)/45


whether the plaintiff has demonstrated a prima facie claim, but "also requires

consideration of the defenses raised by" the moving party. Nexus. 785 N.W.2d

at 783: see also Phoenix Trading. Inc. v. Loops LLC. 732 F.3d 936, 942 n.6 (9th

Cir. 2013). Courts in Washington should utilize a similar approach when

assessing whether the plaintiff has met his or her burden under the second step

of the anti-SLAPP motion to dismiss inquiry.

       The role of the trial court in determining whether the plaintiff has met his or

her burden under the second step of the anti-SLAPP motion to dismiss analysis

is akin to the trial court's role in deciding a motion for summary judgment. The

trial court may notfind facts or make determinations of credibility. Gerbosi, 193
Cal.App.4th at 444; Ampex Corp. v. Cargle. 128 Cal.App.4th 1569, 1576, 27
Cal.Rptr.3d 863 (2005). Instead, "the court shall consider pleadings and
supporting and opposing affidavits stating the facts" and may permit additional
discovery upon a motion for good cause. RCW 4.24.525(4)(c), (5)(c). CR 56(e)
similarly allows parties to submit affidavits in connection with motions for
summary judgment, and the court may permit parties to submit "depositions,
answers to interrogatories, or further affidavits" in support of the motion or
response to the motion. Thus, when considering a motion to strike under the
anti-SLAPP statute, the court should apply a summary judgment-like analysis to
determine whether the plaintiff has shown, by clear and convincing evidence, a

probability of prevailing on the merits.




                                           45
No. 69300-0-1 (Linked with No. 68345-4-l)/46


       Such an approach is necessary in order to preserve the plaintiff's right to a

trial by jury.33 Indeed, one purpose ofthe anti-SLAPP statute is to "[sjtrike a
balance between the rights of persons to file lawsuits and to trial by jury and the

rights of persons to participate in matters of public concern." Laws of 2010, ch.

118, § 1 (2)(a). The right to trial by jury is inviolate under the state constitution.

Wash. Const, art. I, § 21. "The right to have factual questions decided by the

jury is crucial to the right to trial by jury." State v. Montgomery. 163 Wn.2d 577,
590, 183 P.3d 267 (2008) (citing Sofiev. Fibreboard Corp.. 112 Wn.2d 636, 656,

771 P.2d 711, 780 P.2d 260 (1989)). The summary judgment standard does not

offend the constitutional right to trial by jury because "it was not the purpose of
[article I, section 21] to render the intervention ofa jury mandatory . . . where no
issue of fact was left for submission to, or determination by, the jury." In re

Brandon v. Webb, 23 Wn.2d 155, 159, 160 P.2d 529 (1945); seealso Nayev,

City of Seattle, 68 Wn.2d 721, 725, 415 P.2d 93 (1966).

        Accordingly, the anti-SLAPP statute does not violate the right to trial by
jury where the court utilizes a summary judgment-like standard in deciding the
motion to strike. See Nexus. 785 N.W.2d at 782 (use of a summary judgment

like standard for deciding anti-SLAPP motions does not violate right to jury trial
under Minnesota constitution because "[t]he constitutional right to a jury trial does
not prevent all pretrial determinations by a judge; it provides parties with the right

         33 "'Wherever possible, it is the duty of this court to construe a statute so as to uphold its
constitutionality.'" In re Pers. Restraint of Matteson. 142 Wn.2d 298, 307, 12 P.3d 585 (2000)
(internal quotation marks omitted) (quoting Addleman v. Bd. of Prison Terms &Paroles, 107
Wn.2d503, 510, 730 P.2d 1377 (1Q8R^; ar.r.ord Lummi Indian Nation v. State, 170Wn.2d247,
264,241 P^3d 1220(2010).
                                                 -46-
No. 69300-0-1 (Linked with No. 68345-4-l)/47


to have triable issues of material fact decided by the jury"). Thus, in analyzing

whether the plaintiff has shown, by clear and convincing evidence, a probability

of prevailing on the merits, the trial court may not find facts, but rather must view

the facts and all reasonable inferences therefrom in the light most favorable to

the plaintiff. Mountain Park. 125 Wn.2d at 341: Gerbosi. 193 Cal.App.4th at 444.

       As RCW 4.24.525(4)(b) does not evince the intent to apply two different

procedures in deciding motions to strike, this same summary judgment-like

standard also applies to the trial court's analysis under the first step of the anti-

SLAPP motion to dismiss procedure. Thus, when deciding whether the moving

party has shown, by a preponderance of the evidence, that the claim was based
on an action involving public participation and petition, the court also must view

the facts and all reasonable inferences therefrom in the light most favorable to

the nonmoving party. Mountain Park. 125 Wn.2d at 341: Gerbosi. 193

Cal.App.4th at 444.

                                           V


       We reverse the judgment of the trial court, vacate the award of statutory

damages and attorney fees and costs, and remand for further proceedings.

SDR's request for an award of attorney fees and costs in connection with this

appeal is denied.




                                          47
No. 69300-0-1 (Linked with No. 68345-4-l)/48


      Reversed and remanded.




                                        ID•^f   '^A.


We concur:




£tentnc>~, fr-Cy




                                       48-